Citation Nr: 9911587	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-10 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed left knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION

The veteran had active service from July 1963 to July 1965, 
and from June 1975 to May 1993.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver.

Service connection is in effect for degenerative changes of 
both feet, degenerative joint disease of the thoracic spine, 
and fracture of the 7th right rib, for each of which a 
noncompensable rating is assigned.  However, a 10 percent 
rating is assigned for the aggregate service-connected 
impairment pursuant to 38 C.F.R. § 3.324 (1998).

In his VA Form 9, Substantive Appeal, dated in March 1995, 
the veteran specifically withdrew his appeal on the issue of 
scoliosis.  The timely Notice of Disagreement (NOD) with 
regard current appellate issues was otherwise only applicable 
to service connection for an acquired disorder of the left 
knee.  

At the time of the Board remand of the case in  March 1997, 
it was noted that the veteran's claim was for "a chronic 
acquired disorder of the left knee, claimed as degenerative 
joint disease".  However, both before and particularly since 
that time, the veteran has specifically indicated that he did 
not intend to limit the claim to degenerative changes, but 
rather intended that this relate more generally to an 
acquired left knee disorder; that as a lay individual, albeit 
having been a medical corpsman in service in Vietnam, he was 
perhaps inaccurate when he used a specific medical term; and 
whether the appropriate diagnosis for his current left knee 
disorder was degenerative arthritis or something else like 
chondromalacia, it was always his clear intention that this 
left knee disorder be addressed in the current appeal.  
Accordingly, the Board finds the current appellate issue to 
be best characterized as shown on the front page of this 
decision.


FINDING OF FACT

Evidence of record and medical opinion reflect that a chronic 
acquired left knee disorder, currently diagnosed as 
chondromalacia, was first shown in service, has continued to 
present, and may be reasonably attributed to service.


CONCLUSION OF LAW

A chronic acquired left knee disorder, currently diagnosed as 
chondromalacia, was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria 

Service connection may be granted for chronic disability 
which was incurred in or aggravated by active service, one 
which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303(b), (d), 3.307, 3.309, 3.310(a), (1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence including that pertinent to service establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

However, that same law permits that clear and convincing 
evidence to the contrary rebuts any such presumption.  
Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

The Board is not bound to accept a veteran's uncorroborated 
account of his service experiences in the face of objective 
evidence which indicates that those experiences did not take 
place. Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  See Horowitz v. Brown, 5 Vet. App. 217, 222 (1993).

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Service connection may be established through 
competent lay evidence, not medical records alone.  Horowitz 
v. Brown, op. cit.  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

With regard to such things as recalled experiences, etc., the 
Board has the duty to assess the credibility and weight to be 
given the evidence.  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), reconsideration denied per curiam, 1 Vet. App. 406 
(1991)).   



A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Factual Background

On a number of occasions during the veteran's periods of 
active military service, he complained of left knee problems, 
and repeatedly received treatment for various left knee 
problems, characterized by "pain" and left knee "stress."  

In November 1992, just prior to the veteran's discharge from 
his second period of active service, he received a diagnosis 
of "minimal" degenerative joint disease of the left knee.  
However, radiographic studies conducted at that time revealed 
no bony abnormalities of the left knee.  

On a VA medical examination in September 1993, shortly 
following the veteran's discharge, there was noted some 
slight crepitus in the veteran's left knee.  The examiner 
specifically noted that X-rays of the left knee, taken in 
November 1992, showed no bony abnormality.  Additional X-ray 
of the left knee in September 1993 was again reported as 
normal.  The pertinent diagnosis was of a bilateral knee 
disorder, with insufficient clinical evidence to warrant a 
diagnosis of any acute or chronic disorder, or residual 
thereof.

The case remanded by the Board for additional clinical 
records.  The veteran has since indicated that as a VA 
employee, his left knee care has been by VA.

Also requested in the remand was an orthopedic evaluation of 
the veteran's left knee and a determination as to the 
relationship between current symptoms and those in service.  

A report is of record of a fee-basis orthopedic examination 
conducted in Cheyenne in June 1997.  The examiner noted that 
the veteran's records had been reviewed.  The veteran 
informed the examiner that his left knee pain had commenced 
in 1979, which the examiner stated was confirmed by the 
medical records.  He had pain at that time for several 
months, and although he had denied specific left knee trauma, 
he was given a limited profile for physical therapy because 
of the knee problems.  He said he was given care but this did 
not resolve the knee problems.  

The veteran reported that currently, the left knee ached but 
there was no swelling, giving way, catching or locking.  He 
said that the pain was increased after activity such as 
hiking, and that he had used various anti-inflammatory 
medications and exercises.  Examination showed no joint line 
tenderness over the left knee.  However, he had very minimal 
patellofemoral crepitus with left knee motion (right knee was 
normal).  He had normal range of motions and left knee X-rays 
taken in May 1997 showed no degenerative changes.  

The examiner opined, in essence, that he had little evidence 
of degenerative joint disease of the left knee.  However, he 
noted the presence of left patellofemoral crepitus, and cited 
that the veteran had particular problems in going up and down 
hills and stairs which was consistent with retropatellar knee 
problems.  Since there was no history of knee trauma, the 
physician felt that the process was "probably a degenerative 
process which has slowly progressed with time".  

The physician further opined that the veteran "likely does 
have some chondromalacia of the left patella, which may have 
been present while he was in active duty in the military". 

Analysis

The Board would note that the veteran has submitted a well-
grounded claim with regard to his left knee and that to the 
extent possible, adequate development has taken place, in 
part pursuant to Board remand, as to be sufficient within the 
constraints imposed by regulations mandating that VA give 
assistance in the development of well-grounded claims.

The veteran has clarified, and the Board acknowledges that 
there may be a variety of acquired knee disorders.  While the 
veteran first claimed his current left knee disability as 
degenerative arthritis, he has himself recognized that this 
may be a somewhat more precise term that he had intended, 
clarifying that he seeks service connection for whatever the 
proper designation of his acquired left knee disorder.

The veteran's service records clearly show a pattern of left 
knee complaints, although there is no clear-cut diagnosis 
therein.  While he was said to have "minimal arthritis" in 
his left knee near the end of service, it is noteworthy that 
a reading of X-rays at a time concurrent therewith was 
negative.  In fact, left knee X-rays have been continuously 
negative for osseous deterioration including since service on 
at least three occasions.

However, the veteran has had ongoing left knee pain, 
particular difficulty in going up and down steps which is a 
classic reflection of retropatellar problems, according to a 
recent medical examiner, and has demonstrated left knee 
patellofemoral crepitus.  The recent fee-basis examination 
report shows the examining physician diagnosed left knee 
chondromalacia, and specifically opined that the veteran 
probably had the same left knee chondromalacia in service as 
well. 

Accordingly, pursuant to Colvin, the Board is constrained 
from contradicting the opinion of such a medical expert 
absent responsible medical opinion to the contrary.  There is 
established a sound and ample basis for finding that left 
knee chondromalacia was incurred in active service, thereby 
warranting entitlement to a grant of service connection.  38 
U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a chronic acquired left 
knee disorder diagnosed as chondromalacia is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

